Stephens, J.,
dissenting. The record does not appear to be complete. The attachment for contempt does not appear of record. Nor does there appear to be any brief of the evidence adduced" upon the hearing. There appears a recital in the bill of exceptions that the respondent, T. P. Stephens, “appeared at the time and place before the commissioner named in said notice, that no questions were propounded to him by plaintiff’s counsel,” and the respondent “advised the commissioner and the attorney for plaintiff that he would not answer any questions.” It may be assumed, therefore, that upon the hearing of the contempt proceedings before the judge of the superior court it appeared conclusively that no questions had been propounded to the respondent when he appeared before the commissioner. While the answer of the respondent to the attachment for contempt, which answer is of record, does not expressly state that no questions were propounded to the respondent before the commissioner, it is clearly inferable from the' answer *367that no questions were propounded, as it is alleged in the answer that the respondent “failed and refused to answer any questions that might have been propounded to him by C. C. Crockett, attorney for plaintiff,” for the reason that the respondent, as a party to the case, could not be forced to give evidence before the commissioner. While the answer of the respondent does not expressly allege, as a ground why he should not be adjudged in contempt, that no questions were propounded to him, the answer sets up what occurred before the commissioner, namely, that the respondent “refused to answer any questions that might be propounded to him.” This inferentially alleges that no questions were in fact propounded to the respondent. The answer therefore must be construed as setting up the defense that under the facts alleged therein the respondent was not guilty of contempt. Since it appears from the record that no questions were in fact propounded to the respondent, he must necessarily have been adjudged in contempt for a refusal to answer questions before the commissioner when in fact no questions were propounded to him.
It clearly appears, therefore, from the record, that there is presented the issue as to whether the respondent was guilty of contempt in stating to the commissioner that he would not answer any questions propounded to him before the commissioner, when in fact no questions whatsoever were propounded to'him. In the bill of exceptions error is assigned upon the ground that the respondent was not guilty of contempt, because no questions had been propounded to him before the commissioner. While the respondent, as plaintiff in error, does not in his brief and argument expressly insist upon this ground of error, yet, as the question is presented in the record and the bill of exceptions, this court is justified in passing upon the question. Civil Code (1910), § 6183. The rule that this court will not decide any question not insisted upon in the brief of counsel for the plaintiff in error is not, as I understand it, mandatory upon the court, but the court may, when in its opinion the justice of the case demands, reverse a judgment upon any ground properly presented by the record, although not insisted upon in the brief and argument for the plaintiff in error. See Laffitte v. State, 105 Ga. 595 (1) (31 S. E. 540), and rules 14 and 15 of the Court of Appeals, Civil Code (1910), §§ 6338, 6339.
*368I am of the opinion that there can be no contempt on the part of a witness for a failure to answer questions when no question has been propounded to the witness. I am also of the opinion that a mere refusal by the witness to answer a question propounded to him on the stand, after' an oath has been administered to him, can not of itself be a contempt. No contemp’t could arise until the witness refused to obey a mandatory judicial order to answer the question. If a witness appeared in response to a subpoena and refused to take the oath when called upon, he might, after having been ordered by the court to take the oath, although no questions were propounded, be adjudged in contempt for a failure to obey the order to take the oath. If a witness, as in the case of the respondent, appeared before the commissioner in response to a subpoena, and, before being sworn, stated before the commissioner that he would answer no question that might be propounded to him, it certainly would seem that he could not be held in contempt unless he were afterwards ordered to make answer, and an order to make answer to such questions as might be propounded to the witness could not be subject to disobedience until some question was propounded. It seems, therefore, that a mere promissory statement by the respondent, made when appearing before the commissioner in response to a subpoena as a witness, that he would not answer any question that might be propounded to him in the ■hearing before the commissioner, does not, when no question was in fact propounded to the respondent, amount to a contempt.
A witness is not legally required to answer every question that may be propounded to him. Some questions propounded may seek answers that would be irrelevant or that the respondent might be privileged to refuse to answer. A witness before a commissioner is not in contempt for failure to answer a question which is totally irrelevant to the case. Fenn v. Georgia Ry. & Elec. Co., 122 Ga. 280 (2) (50 S. E. 103). A failure of a witness to answer a question which he could legally refuse to answer, upon the ground that the answer might tend to incriminate him (Civil Code, § 6362), would hardly subject him to punishment for contempt.
It is conceivable that every question which would have been propounded to this respondent before the commissioner would have been irrelevant and that he would not have been in contempt, under the ruling in Fenn v. Georgia Ry. & Elec. Co., supra, in refusing *369to answer them. It is possible that the respondent would have been privileged to refuse to answer any question that would have been propounded to him. Let it be supposed that, after the respondent had made his promissory declaration that he would not answer any questions that would be propounded to him, certain questions had in fact been propounded to the respondent which he could have legally refused to answer. His, refusal to answer such questions certainly would not have rendered him in contempt. Could it then be said that his former declaration of refusal to answer any questions that might be propounded to him would render him in contempt ? I think not. Now then can the respondent be in contempt for making the same declaration of refusal when in fact no questions were afterwards propounded to him?
I disagree with my colleagues that the statement of the respondent before the commissioner that he would not answer any questions that might be propounded amounted to a waiver by the respondent of his right to have questions propounded to him before he could be adjudged in contempt for his failure to answer questions, upon the ground that no specific questions were propounded to him. The respondent, in his dealings with the commissioner, was not dealing as with a party to a contract whose rights might be affected by the respondent’s conduct, where the respondent, by virtue of his dealings with the opposite party, might be held to have waived his rights or to be equitably estopped from asserting them. The respondent, in answering the subpoena to appear before the commissioner, was not a party to a contract with the commissioner or with the opposite party to the case, or with the latter’s attorney, but the respondent was a witness responding to a subpoena, 'and was dealing with a court. It can not be said that the respondent, by his conduct in stating that he would not answer any questions propounded, waived any right which he may have had to have questions propounded to him before he could be adjudged in contempt upon the ground of failure to answer questions propounded to him before the commissioner.
I am therefore of the opinion that the respondent, when making the declaration that he would not answer any questions which might be propounded to him before the commissioner, when in fact no questions whatsoever were propounded to him, can not be legally adjudged in contempt, and that therefore the judgment *370adjudging the respondent in contempt should-be set aside. 13 C. J. 25, § 32.